The respondent with another is the owner of a building on the first floor of which there is a meeting room wherein religious services and other gatherings of a religious nature are held. In the basement there is a kitchen which is used by the landlords to eater to the persons who use the meeting room. The tenant whom the landlord seeks to evict occupies an apartment on the second floor. That is the only housing accommodation in the building. The tenant’s housing accommodation is not in a “ one- or two-family house ” such as the Legislature intended when it removed from an owner the burden of establishing immediate and compelling necessity before a certificate of eviction might issue. (State Residential *1012Rent Law, § 5, subd. 2, par. [a]. See Matter of Present v. McGoldrick, ante, p. 1010, decided herewith.) The respondent, therefore, was obliged to establish immediate and compelling necessity before a certificate could be issued. The determination of the State Rent Administrator that he failed to sustain that burden is based on substantial evidence. Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ., concur. [200 Misc. 821.]